Case: 14-1379    Document: 2     Page: 1   Filed: 03/31/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                ISAAC A. POTTER, JR.,
                   Plaintiff-Appellant,

                            v.

 ROBERTA S. BREN, OBLON SPIVAK, MICHELLE
 K. LEE, DEPUTY DIRECTOR, U.S. PATENT AND
   TRADEMARK OFFICE, AND LINDA M. KING,
              Defendants-Appellees.
             ______________________

                       2014-1379
                 ______________________

   Appeal from the United States District Court for the
Eastern District of Virginia in No. 1:13-cv-01417-CMH-
IDD, Senior Judge Claude M. Hilton.
                 ______________________

                       PER CURIAM.
                       ORDER
    Upon review, it appears that this court may lack ju-
risdiction over Isaac A. Potter’s recently-docketed appeal.
     Mr. Potter filed his action in the United States Dis-
trict Court for the Eastern District of Virginia and made
allegations of, among other things, criminal copyright
infringement, criminal trademark infringement, unfair
competition, and fraud. It appears that his district court
Case: 14-1379        Document: 2   Page: 2     Filed: 03/31/2014



2                                  POTTER    v. BREN



complaint challenges at least in part registration of the
trademark KNIGHTS OF THE ZODIAC to registrant
Toei Animation Co.
     Mr. Potter previously appealed the district court’s de-
nial of his motion for default judgment to the U.S. Court
of Appeals for the Fourth Circuit, which dismissed as
interlocutory. Mr. Potter’s current appeal appears to
stem from the district court’s order granting certain
defendants’ motions to dismiss and directing Mr. Potter to
file an amended complaint.
    This court is a court of limited jurisdiction. 28 U.S.C.
§ 1295. Based only upon our review, it does not appear
that the district court’s jurisdiction arose in whole or in
part under the laws specified in § 1295 as defining this
court’s appellate jurisdiction.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The parties are directed to respond within 21 days
from the date of this order as to whether this appeal
should be dismissed or transferred to the United States
Court of Appeals for the Fourth Circuit pursuant to 28
U.S.C. § 1631.
      (2) The briefing schedule is stayed.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s30